        Case 2:20-mj-01998 Document 6 Filed on 11/20/20 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 November 23, 2020
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                       §
                                               §
VS.                                            § MAGISTRATE JUDGE ACTION NO.
                                               § 2:20-MJ-1998
                                               §
ALDO SERRATO-HERNANDEZ

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL


        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:


        (1)   There is a serious risk that the defendant will not appear; and


        (2)   There is a serious risk that the defendant will endanger the safety of another

person or the community.


        The evidence against the defendant meets the probable cause standard.               The

defendant is currently on bond for a state felony offense involving the alleged

transportation of undocumented aliens. He was on bond for this offense at the time of the

commission of the instant federal case, which also involves smuggling humans. The

defendant has shown the inability or unwillingness to comply with conditions of release.

The defendant is ordered detained pending trial. The findings and conclusions contained

in the Pretrial Services Report are adopted.


1/2
      Case 2:20-mj-01998 Document 6 Filed on 11/20/20 in TXSD Page 2 of 2




       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED this 20th day of November, 2020.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
